 Case 3:12-cr-00175-HEH Document 112 Filed 10/30/20 Page 1 of 4 PageID# 845




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


UNITED STATES OF AMERICA,

                                                  Criminal Action No. 3:12CR175-HEH


ODASSIS MICHAEL THOMAS,

      Petitioner.


                             MEMORANDUM OPINION
                          (Denying 28 U.S.C.§ 2255 Motion)

      Odassis Michael Thomas,a federal inmate proceeding pro se, filed this 28 U.S.C.

§ 2255 Motion("§ 2255 Motion," ECF No. 100)arguing that his firearm conviction and

sentence are invalid imder United States v. Davis, 139 S. Ct. 2319(2019). The

Government has responded. For the reasons that follow, the § 2255 Motion(ECF

No. 100) will be denied as lacking in merit. The Government's Motion to Respond Out

of Time(ECF No. Ill) will be granted.

                                 1. Procedural History

      On November 7, 2012, Thomas was charged in a two-count indictment with: the

bank robbery ofthe Village Bank in Midlothian, Virginia(Count One); and using,

carrying, and brandishing a firearm during and in relation to a crime of violence,to wit,

the bank robbery charged in Count One(Count Two). (ECF No. 15, at 1-2.) On January

17, 2013, Thomas agreed to plead guilty to Counts One and Two. (ECF No. 20, at 1.)
 Case 3:12-cr-00175-HEH Document 112 Filed 10/30/20 Page 2 of 4 PageID# 846




       On April 26,2013,the Court entered judgment on the above convictions and

sentenced Thomas to 192 months on Count One and 84 months on Count Two,to be

served consecutively. (ECF No. 50, at 2.)

                                        II. Analysis

       In his § 2255 Motion, Thomas contends that he is entitled to relief on the

following ground: "The Supreme Court's decision in United States v. Davis,[139 S. Ct.

2319(2019)] establishes that Mr. Thomas's guilty plea to the offense charged in Count

Two was involuntary and unintelligent." (ECF No. 101, at 12(emphasis omitted)

(capitalization corrected).) As noted above, in Count Two,Thomas was convicted of

using, carrying, and brandishing a firearm during the commission of a crime of violence,

to wit, bank robbery, in violation of 18 U.S.C. § 924(c). As explained below, the

decision in United States v. Davis, has no impact on the validity ofThomas's guilty plea

or conviction on Count Two.


       Title 18 U.S.C. section 924(c)(1)(A) provides for consecutive periods of

imprisonment when a defendant uses or carries a firearm in furtherance of a crime of

violence. The baseline additional period ofimprisonment is five years. 18 U.S.C.

§ 924(c)(l)(A)(i). Ifthe defendant brandishes the firearm, the additional period of

imprisonment increases to at least seven years. Id. § 924(c)(l)(A)(ii). And,ifthe

defendant discharges the firearm, the additional period ofimprisonment increases to at

least ten years. Id. § 924(c)(l)(A)(iii).

       Until recently, the United States could demonstrate that an underlying offense

constitutes a crime of violence if it establishes that the offense is a felony and satisfies one
 Case 3:12-cr-00175-HEH Document 112 Filed 10/30/20 Page 3 of 4 PageID# 847




oftwo requirements. Namely,the statute defines a crime of violence as any felony:

      (A)[that] has as an element the use, attempted use, or threatened use of physical
          force against the person or property ofanother [(the "Force Clause")], or
      (B) that by its nature, involves a substantial risk that physical force against the
          person or property of another may be used in the course ofcommitting the
           offense [(the "Residual Clause")].

Id. § 924(c)(3). The Supreme Court recently invalidated the Residual Clause, or

§ 924(c)(3)(B), in United States v. Davis, 139 S. Ct. 2319, 2339(2019). However,

Thomas's 924(c) predicate offense, bank robbery in violation of 18 U.S.C. § 2113(a),

qualifies as a crime of violence under the Force Clause. See United States v. McNeal,

818 F.3d 141, 152(4th Cir. 2016).

      Lastly, the Court notes that the Fourth Circuit's recent decision in United States v.

Simms,914 F.3d 229(4th Cir. 2019)does not alter the conclusion that Thomas's § 924(c)

conviction is predicated on a valid crime of violence under the Force Clause of

§ 924(c)(3)(A). In Simms,the defendant pled guilty to conspiracy to commit Hobbs Act

robbery and to brandishing a firearm during and in relation to a "crime of violence," but

later challenged his brandishing conviction on the theory that Hobbs Act conspiracy

could not be considered a "crime of violence" under 18 U.S.C. § 924(c)(3). Id. at 232-

33.


       Initially, the parties and the Fourth Circuit agreed that,

       conspiracy to commit Hobbs Act robbery—does not categorically qualify as
       a crime of violence under the [Force Clause], as the United States now
       concedes. This is so because to convict a defendant of this offense, the
       Government must prove only that the defendant agreed with another to
       commit actions that, if realized, would violate the Hobbs Act. Such an
       agreement does not invariably require the actual, attempted, or threatened
       use of physical force.
  Case 3:12-cr-00175-HEH Document 112 Filed 10/30/20 Page 4 of 4 PageID# 848




Id. at 233-34 (citations to the parties' material omitted). Thereafter, the Fourth Circuit

concluded that the Residual Clause of§ 924(c) is void for vagueness. Id. at 236.

       As explained above, bank robbeiy is a valid crime of violence under the Force

Clause. McNeal,818 F.3d at 152. Thus,Davis and Simms do not alter the conclusion

that Thomas's § 924(c) conviction rests upon a valid predicate crime of violence under

the Force Clause nor do those decisions render his guilty plea involuntarily or otherwise

subject to collateral attack.^

                                      III. Conclusion


       Thomas's § 2255 Motion(ECF No. 100) will be denied. Thomas' claim and the

action will be dismissed. A certificate of appealability will be denied.

       An appropriate Order shall accompany this Memorandum Opinion.



                                                            /s/
                                    HENRY E. HUDSON
DateAf3»                            SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia




'Thomas seems to argue that he would not have pled guilty if he had known that
conspiracy to commit bank robbery could not support a 924(c)conviction. Thomas's
924(c)conviction was not predicated on a charge of conspiracy to commit bank robbery,
but the substantive offense of bank robbery.
